Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 8, 10, 13, 17, 22-23 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20110265689.
Regarding  claims 1, 6, 8,10,13,17, 22-23 and 47, US20110265689 discloses multilayer pearlescent pigments, comprising platelet-shaped transparent substrates provided with an optically active coating, wherein the optically active coating comprises at least (a) an absorbing high-index layer A having a refractive index ≥1.8 (b) a low-index layer B having a refractive index n<1.8 (c) a high-index layer C having a refractive index n≥1.8 and also (d) optionally at least one outer protective layer D and in that the multilayer pearlescent pigments. See abstract, claims 1-7, 9, [0124-0154], examples such as examples 4 and 6. 
The multilayer pearlescent pigments may have optical layer thicknesses of the high-index layers A and C which are in each case in the range from 30 nm to 900 nm, preferably in the range from 40 nm to 880 nm, and more preferably in the range from 50 nm to 850 nm. The optical layer thickness of the low-index layer B may be in a range from 30 nm to 500 nm or 30nm to 150 nm. One preferred embodiment uses metal oxides, metal hydroxides and/or metal oxide hydrates as high-index layer A and/or C. Particular preference is given to the use of metal oxides. With very particular preference, the layer A comprises iron oxide and the layer C titanium dioxide and/or iron 
The Examiner respectfully submits that although the prior art does not disclose the claimed properties (for example the BRR), the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The multilayer pearlescent pigments of  US20110265689 preferably have at least one interference color which is selected from the group consisting of yellow, violet, blue, red, green, and gradations thereof, but which does not include a silver interference color. The interference color in question may range from dark to light ([0046]). The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Regarding claims 2 -3, the platelet-shaped transparent substrates may be selected from the group consisting of natural mica, synthetic mica, glass flakes, SiO2 platelets, Al2O3 platelets, polymer platelets, platelet-shaped bismuth oxychloride, .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20110265689, further in view of CN101671034A.
Regarding claim 4, US20110265689 discloses an effect pigment composition set forth above. It discloses that any encapsulatable smooth and transparent platelet can be used as the substrate. Examples of useable platelets include mica, whether natural or synthetic, kaolin, glass flakes and the like. But it is silent about the mica comprising fluorophlogopite.
However, CN’034 discloses that synthetic fluorophlogopite mica is high purity transparent monocrystals and provides beneficial effect to pigment application (abstract).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine to use the mica comprising fluorophlogopite, motivated by the fact that CN’034 discloses that synthetic fluorophlogopite mica is high purity transparent monocrystals and provides beneficial effect to the pigment application (abstract).
Response to Arguments

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453.  The examiner can normally be reached on Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731